EXAMINER’S AMENDMENT AND 
STATEMENT OF REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response and Claim Status
The instant Office action is responsive to the response received August 24, 2021 (the “Response”) and the interview conducted September 24, 2021 (the “Interview”).  
In response to the Response, the previous 
(1) objection to claims 4, 5, and 8–12 under 37 C.F.R. § 1.71(a); (2) rejection of claims 2–5 and 15–17 under 35 U.S.C. § 112(b); and (3) rejection of claims 1, 2, 7–9, 14, 15, and 18–20 under § 103
are WITHDRAWN.
Claims 1, 3, 4, 7–10, 12, 14, and 16–20 are currently pending.  

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

14.	(Currently Amended) An operating method of an electronic device, the method comprising:
receiving a first message related to a notification from an external device;
identifying a target electronic device for notification output based on a location of a user and notification output performance of each of a plurality of 
identifying a candidate electronic device capable of notification output based on the notification output performance;
identifying whether the candidate electronic device is in proximity to the user; 
identifying the candidate electronic device as the target electronic device if the candidate electronic device is not in proximity to the user and the candidate electronic device is a movable electronic device;
controlling the target electronic device to move to the location of the user; 
identifying an attribute of the target electronic device;
determining that the target electronic device is an electronic device capable of display output or sound output;
configuring a second message related to the notification based on the attribute of the target electronic device, wherein if the target electronic device is an electronic device capable of display output, configuring a summary of the notification in a message format, if the target electronic device is an electronic device capable of sound output, configuring the summary of the notification in a sound format; and
transmitting the second message to the target electronic device so that the identified target electronic device outputs the notification.

Authorization for this Examiner’s amendment was given in an interview with James Pohlman (Reg. No. 68,921) on September 24, 2021.

	

Allowable Subject Matter
Claims 1, 3, 4, 7–10, 12, 14, and 16–20 allowed.
Regarding claim 1, the prior art of record does not teach identify an attribute of the target electronic device, and configure a second message related to the notification based on the attribute of the target electronic device, wherein if the target electronic device is an electronic device capable of display output, configure a summary of the notification in a message format, if the target electronic device is an electronic device capable of sound output, configure the summary of the notification in a sound format.  Claim 14 by analogy.
Regarding claim 8, the prior art of record does not teach identify a location of the target electronic device, provide notification information based on the electronic device if the location of the target electronic device is identical with a location of the electronic device, and output the notification based on the target electronic device if the location of the target electronic device is different from the location of the electronic device.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449